                                                                             i



                                                                        F]


                                                                       s=t FTLED
                                                                       is.)-      tN couRT
                                                                             ASHEVTLLE,  NC

                IN THE LTNITED STATES DISTRICT COURT       OCI 23 Z0Z1
           FOR TFIE WESTERN DISTzuCT OF NORTH CAROLrNAU.S. DrsrRrcr
                         ASHEVILLE DIVISION          :' w. orsrnr'ir oFcouRr
                                                                         Nc

                           DOCKET NO. 1 :20-CR-00079

LINITED STATES OF AMEzuCA
                                                 CONSENT ORDER AND
v.                                             JUDGMENT OF FORFEITURE

ANTONIO DONNIE ODOM


       WHEREAS, the defendant, ANTONIO DONNIE ODOM, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; properfy involved in the offenses, or any
property traceable to such property; and/or properfy used in any manner to facilitate
the commission of such offense(s); or substitute properfy as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. 5 2461(c), provided, however, that such
forfeiture is subject to any and all third parfy claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the properfy and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00079-MR-WCM Document 16 Filed 10/23/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerningany
of the properry described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the properly described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FIEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   Rossi M68,.38 caliber handgun, serial number AA406632.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible properfy.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




                                           2




    Case 1:20-cr-00079-MR-WCM Document 16 Filed 10/23/20 Page 2 of 3
            Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
      the United States Attorney's Office is authorized to conduct any discovery needed
      to identifr, locate or dispose of the properfy, including depositions, interrogatories,
      requests for production of documents and to issue subpoenas, pursuant to Fed. R.
      Civ. P.45.

             Following the Court's disposition of all timely petitions filed, a final order of
      forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
      party files a timely petition, this order shall become the final order and judgment of
      forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
      have clear title to the properfy and shall dispose of the properly according to law.
      Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
      shall be final as to defendant upon filing.

      SO AGREED:




6,)       ATHAN D, LETZRTNG
      Assistant United States Attorney




      Defendant


                    C-rL DIA
                   . GILLETTE
      Attorney for Defendant                                                  4
                                                           0r /rl"n 23,2020

                                                 W. CAKLETON
                                                 United States Magi         Judge
                                                 Western District o     orth Carolina




          Case 1:20-cr-00079-MR-WCM Document 16 Filed 10/23/20 Page 3 of 3
